Pope, Judge.
Appellant brings this direct appeal from the dismissal of his complaint seeking damages in the amount of $101 against appellees. We have held that OCGA § 5-6-35 (a) (6) “requires that an application for discretionary review be filed when the amount placed in controversy by the claimant [here, appellant] is $2,500 or less.” Brown v. Assoc. Fin. Svcs. Corp., 175 Ga. App. 553 (333 SE2d 888) (1985). Because appellant has failed to apply to this court for discretionary review pursuant to OCGA § 5-6-35 (a) (6), this appeal must be dismissed.

Appeal dismissed.


Deen, P. J., and Beasley, J., concur, and also concur specially.